Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 1 of 24




  EXHIBIT A
         Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 2 of 24

tr

     Person/Attorney Filing: Christopher J. Zachar
     Mailing Address: P. 0. Box 47640
     City, State, Zip Code: Phoenix, AZ 85020
     Phone Number: (602) 494-4800
     E-Mail Address: czachar@zacharlaw.com
     [ ] Representing Self, Without an Attorney
     (If Attorney) State Bar Number: 014711, Issuing State: AZ

                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                            IN AND FOR THE COUNTY OF PIMA

      Jeff Farrell
      Plaintiff(s),                                          Case No. C20201478
      V.
      Target Stores, Inc., et al.                            SUMMONS
      15eTendant(s).
                                                             HON. RICHARD E GORDON

     To: Target Stores, Inc.

      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
         served on you with this Summons.

      2. If you do not want a judgment taken against you without your input, you must file an
         Answer in writing with the Court, and you must pay the required filing fee. To file your
         Answer, take or send the papers to Clerk of the Superior Court, 110 West Congress
         Street, Tucson, Arizona 85701 or electronically file your Answer through one of Arizona's
         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
         of this Summons.
         Note: If you do not file electronically you will not have electronic access to the documents
         in this case.

     3. If this Summons and the other court papers were served on you within the State of
        Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
        date of service, not counting the day of service. If this Summons and the other court papers
        were served on you outside the State of Arizona, your Answer must be filed within
        THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
        service.
  Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 3 of 24




       Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.


      GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of PIMA


                      SIGNED AND SEALED This Date: 3/25/2020

                      Gary Harrison
                      Clerk of the Superior Court

                      By: ALAN WALKER /s/
                              Deputy Clerk




                                                    2
                              Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 4 of 24
                                                                                                               FILED
                                                                                                          Gary Harrison
                                                                                                      CLERK, SUPERIOR COURT
                                                                                                         3/25/2020 4:43:44 PM

                          1      ZACHAR LAW FIRM, P.C.                                                 BY: ALAN WALKER /S/
                                                                                                              DEPUTY
                          2      P. 0. Box 47640
                                                                                                     Case No. C20201478
                                 Phoenix, Arizona 85020                                               HON. RICHARD E GORDON
                          3      (602) 494-4800
                          4      Christopher J. Zachar  #014711
                                 czachar@zacharlaw.com
                          5
                          6      Attorney for the Plaintiff

                          7
                                              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                          8
                          9                              IN AND FOR THE COUNTY OF PIMA

                         10
                                 JEFF FARRELL, an adult individual,
                         11                                                       No.:
                         12                                   Plaintiff,

                         13
Phoenix, Arizona 85020




                                 VS.                                              COMPLAINT
   P. 0. Box 47640




                         14
                                 TARGET STORES, INC., a Minnesota                 (Tort: Non-Motor Vehicle; Negligence)
                         15      Corporation; JOHN DOES I — X; JANE
                         16      DOES I — X; ABC PARTNERSHIPS
                                 I — X and XYZ CORPORATIONS I — X,                Tier 3
                         17
                         18                                   Defendants.

                         19
                         20             NOW COMES Plaintiff, by and through undersigned counsel, and for his
                         21      Complaint against the Defendants alleges as follows:
                         22
                                        1.   Plaintiff Jeff Farrell is an adult individual presently residing in Pima
                         23
                                 County, Arizona.
                         24
                                        2.   Defendant Target Stores, Inc. (hereinafter referred to as "Target") is a
                         25      Minnesota Corporation doing business in Pima County, Arizona.
                         26             3.   Defendants John Does I — X and Jane Does I — X are fictitious persons
                                 whose. identities are unknown to Plaintiff, but whose conduct may have caused or
                         27
                                 contributed to Plaintiff's damages herein. Plaintiff reserves the right to amend the
                         28



                                                                            -1-
                              Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 5 of 24




                          1      pleadings with the names of said persons(s) once their identities become known.
                          2             4.    Defendants ABC Partnerships I — X and XYZ Corporations I — X are
                          3      fictitious entities whose identities are unknown to Plaintiff, but whose conduct may
                          4      have caused or contributed to Plaintiff's damages herein. Plaintiff reserves the right
                          5      to amend the pleadings with the names of said entities once their identities become
                          6      known.
                          7             5.    All acts and transactions alleged herein occurred in Pima County,
                          8      Arizona.
                          9             6.    The amount of Plaintiffs' damages qualifies this matter as a Tier 3 case in
                         10      accordance with Rule 8(b)(2) of the Arizona Rules of Civil Procedure.
                         11             7.    On June 26, 2018, Plaintiff Jeff Farrell was riding his bicycle through the
                         12      parking lot of the Target store located at 3901 West Ina Road in Tucson, Arizona.
                         13             8.    At that time, Defendant Target was in the process of repaving the parking
Phoenix, Arizona 85020




                         14      lot, and had removed all pavement markings.
                         15             9.   As Plaintiff rode his bicycle, he failed to see and/or appreciate a raised
                         16      speedbump in the parking lot, struck the same and lost control of his bicycle, resulting
                         17      in him crashing to the ground.
                         18             10. On June 26, 2018, Plaintiff was a business invitee to Defendant Target's
                         19      store located at 3901 West Ina Road in Tucson, Arizona.
                         20             11. Plaintiff was utilizing the parking lot designed and constructed by
                         21      Defendant for its customers and business invitees.
                         22             12. Though Defendant normally had in place the required markings in the
                         23      parking lot, on the subject date, there was no information or warnings given to
                         24      Plaintiff or others regarding the hazards that existed on the parking lot at that time.
                                        13. On June 26, 2018, Defendant Target's parking lot was not maintained in
                         25
                                 conformance with federal safety standards.
                         26
                                        14. On June 26, 2018, Defendant Target's parking lot was not maintained in
                         27      conformance with federal engineering safety standards.
                                        15. Due to the uneven and unforeseen surface, Plaintiff Jeff Farrell fell.
                         28



                                                                           -2-
                              Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 6 of 24




                          1             16. As a result of the fall, Plaintiff Jeff Farrell sustained serious injuries and
                          2      damages.
                          3                                                COUNT I
                          4                                              (Negligence)
                          5
                                        17. Plaintiff re-alleges and incorporates herein all allegations stated in
                          6
                                 Paragraphs 1 through 16.
                          7
                                        18. On June 26, 2018, Defendant Target's parking lot was not maintained in
                          8
                                 conformance with federal safety standards.
                          9
                                        19. On June 26, 2018, Defendant Target's parking lot was not maintained in
                         10
                                 conformance with federal engineering safety standards.
                         11
                                        20. Each of the aforementioned standards was enacted for public safety.
                         12
                                        21. Defendant knew or in the exercise of reasonable care should have known
                         13
Phoenix, Arizona 85020




                                 that nearly all business visitors would be utilizing the Target parking lot during the
   P. 0. Box 47640




                         14
                                 renovation, and that business invitees travel to the Target store on all modes of
                         15
                                 transportation (trucks, cars, motorcycles, scooters, bicycles and others).
                         16
                                        22. On June 26, 2018, there were no warnings or information provided to
                         17
                                 Plaintiff or others using Defendant Target's parking lot.
                         18
                                        23. Defendant Target knew or should have known of the dangerous condition
                         19
                                 prior to and at the time of Plaintiff's fall.
                         20
                                        24. Defendant Target had a duty to Plaintiff and others similarly situated to
                         21
                                 maintain the premises in a safe condition for all guests and visitors to the property.
                         22
                                        25. Defendant had a duty to Plaintiff and others similarly situated to make the
                         23
                                 premises safe for regular and foreseeable use.
                         24
                                        26. Defendant knew or with the exercise of reasonable care should have
                         25      known of the dangerous conditions that existed on the property with sufficient time to

                         26      warn Plaintiff and/or provide a remedy for the dangerous conditions.
                                        27. Defendant breached the aforementioned duties.
                         27

                         28



                                                                             -3-
                              Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 7 of 24




                          1             28. As a direct and proximate result of the negligence of Defendants, Plaintiff
                          2      has suffered severe physical injuries, for which he has incurred medical expenses.
                          3
                                                                       COUNT II
                          4
                                                                  (Premises Liability)
                          5
                          6             29. Plaintiff re-alleges and incorporates herein all allegations stated in
                          7      Paragraphs 1 through 28.
                          8             30. Defendant Target created the dangerous condition on their property.
                          9             31. Defendant Target allowed the dangerous condition to remain on their
                         10      property.
                         11             32. Defendant Target knew of the dangerous condition in sufficient time to
                         12      provide a remedy, safeguard or warning but failed to do so.
                         13             33. Defendant Target, in the exercise of reasonable care should have known
Phoenix, Arizona 85020
   P. 0. Box 47640




                         14      or discovered the dangerous condition in sufficient time to provide a remedy,
                         15      safeguard or warning, but failed to do so.
                         16             34. As a direct and proximate result of the negligence of Defendant Target,
                         17      Plaintiff has suffered serious physical injuries, for which he has incurred medical
                         18      expenses.
                         19
                                        WHEREFORE, Plaintiff seeks judgment against Defendant as follows:
                         20
                                       A.    For Plaintiff's special damages, in amounts to be proven at trial and in
                         21
                         22                  amounts sufficient to satisfy the jurisdictional requirements of this Court;
                                       B.    For Plaintiff's general damages, in amounts to be proven at trial;
                         23
                                       C.    For Plaintiff's reasonable costs incurred herein; and
                         24
                                       D.    For such other and further relief as this Court deems just and proper.
                         25
                                       DATED this     2,-G--/ ay of March, 2020.
                         26

                         27
                                                                         Christo   r J. Zachar, Esq.
                         28                                              Attorney or the Plaintiff



                                                                         -4-
     Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 8 of 24
                                                                                        FILED
                                                                                   Gary Harrison
                                                                               CLERK, SUPERIOR COURT
                                                                                  3/25/2020 4:43:44 PM
 1      ZACHAR LAW FIRM, P.C.                                                  BY: ALAN WALKER /S/
                                                                                      DEPUTY
 2      P. 0. Box 47640
        Phoenix, Arizona 85020                                                Case No. C20201478
                                                                               HON. RICHARD E GORDON
 3      (602) 494-4800
 4      Christopher J. Zachar  #014711
        czachar@zacharlaw.com
 5
 6      Attorney for the Plaintiff

 7
                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
 9                              IN AND FOR THE COUNTY OF PIMA

10
        JEFF FARRELL, an adult individual,
11                                                       No.:
12                                   Plaintiff,

13      VS.                                              CERTIFICATE OF
14                                                       COMPULSORY ARBITRATION
        TARGET STORES, INC., a Minnesota
15      Corporation; JOHN DOES I — X; JANE
16      DOES I — X; ABC PARTNERSHIPS
        I — X and XYZ CORPORATIONS I — X,
17
18                                   Defendants.

19
20             The undersigned certifies that the largest award sought in this action, including
21      punitive damages, but excluding interest, attorney's fees, and costs does exceed limits
22      set by local rule for compulsory arbitration. This case is not subject to Arbitration per
23      the Arizona Rules of Civil Procedure.
24
               DATED this        '"•• day of March, 202
25

26
                                                   Christop r J. Zachar
27                                                 Attorney r the Plaintiff

28



                                                   -1-
                  Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 9 of 24
                                                                                                     FILED
                                                                                                Gary Harrison
                                                                                            CLERK, SUPERIOR COURT
     PERSON/ATTORNEY FILING:   Christopher J. Zachar                                           3/25/2020 4:43:44 PM

     MAILING ADDRESS: P. 0. Box 47640                                                       BY: ALAN WALKER /S/
                                                                                                   DEPUTY
     CITY, STATE, ZIP CODE: Phoenix, AZ 85020
                                                                                           Case No. C20201478
     PHONE NUMBER: (602) 494-4800                                                           HON. RICHARD E GORDON
     E-MAIL ADDRESS: czachar@zacharlaw.com
     [ ] REPRESENTING SELF, WITHOUT AN ATTORNEY
     (IF ATTORNEY) STATE BAR NUMBER: 014711, Issuing State: AZ




                                     ARIZONA SUPERIOR COURT, PIMA COUNTY

     Jeff Farrell
     Plaintiff(s),

     V.                                                                  CASE NO:

     Target Stores, Inc., et al.                                   RULE 102(a) FASTAR CERTIFICATE
     Defendant(s).




             The undersigned certifies that he or she knows the eligibility criteria set by FASTAR Rule 101(b)

     and certifies that this case:


     (NOTE — YOU MUST CHECK ONE OF THE BOXES BELOW OR THE CLERK WILL
     NOT ACCEPT THIS FORM.)

             DOES meet the eligibility criteria established by Rule 101(b); or

          El DOES NOT meet the eligibility criteria established by Rule 101(b).




 -= Dated:


                                                  Christopher J. Zachar /s/
                                                                 SIGNATURE
 1


I.
         Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 10 of 24
A lb.


;_:_t CT Corporation                                                              Service of Process
                                                                                  Transmittal
                                                                                  03/27/2020
                                                                                  CT Log Number 537460908
        TO:      Sue Carlson
                 Target Corporation
                 1000 Nicollet Mall
                 Minneapolis, MN 55403-2542


        RE:      Process Served in Arizona

        FOR:     Target Stores, Inc. (Assumed Name) (Domestic State: MN)
                 Target Corporation (True Name)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                 Jeff Farrell, etc., Pltf. vs. Target Stores, Inc., etc., et at., Dfts.
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                    None Specified
                                         Case # C20201478
        NATURE OF ACTION:                Personal Injury - Failure to Maintain Premises in a Safe Condition
        ON WHOM PROCESS WAS SERVED:      C T Corporation System, Phoenix, AZ
        DATE AND HOUR OF SERVICE:        By Process Server on 03/27/2020 at 12:07
        JURISDICTION SERVED:             Arizona
        APPEARANCE OR ANSWER DUE:        None Specified
        ATTORNEY(S) / SENDER(S):         None Specified
        ACTION ITEMS:                    CT has retained the current log, Retain Date: 03/29/2020, Expected Purge Date:
                                         04/03/2020

                                         Image SOP

                                         Email Notification, Non Employee Litigation Target gl.legal@target.com

        SIGNED:                          C T Corporation System
        ADDRESS:                         1999 Bryan St Ste 900
                                         Dallas, TX 75201-3140
        For Questions:                   877-564-7529
                                         MajorAccountTeam2@wolterskluwencom




                                                                                  Page 1 of 1 / SF
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 11 of 24
                                                                    FILED
                                                               Gary Harrison
                                                           CLERK, SUPERIOR COURT
                                                              4/21/2020 10:52:51 AM
                                                            BY: ARTHUR ROBLES /S/
                                                                   DEPUTY

                                                          Case No. C20201478
                                                           HON. RICHARD E GORDON
Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 12 of 24
Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 13 of 24
                                                                    FILED
                                                               Gary Harrison
                                                           CLERK, SUPERIOR COURT
                                                              4/21/2020 10:52:51 AM
                                                            BY: ARTHUR ROBLES /S/
                                                                   DEPUTY

                                                          Case No. C20201478
                                                           HON. RICHARD E GORDON
Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 14 of 24
Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 15 of 24
           Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 16 of 24
                                                                                          FILED
                                                                                     Gary Harrison
                                                                                 CLERK, SUPERIOR COURT
                                                                                    4/21/2020 11:24:37 AM
                                                                                 BY: ARTHUR ROBLES /S/
                                                                                        DEPUTY

                                                                                Case No. C20201478
                                                                                 HON. RICHARD E GORDON



 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-7346
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
     minuteentries@jshfirm.com
 5
     Attorneys for Defendant Target Stores, Inc.
 6
 7                      SUPERIOR COURT OF THE STATE OF ARIZONA
 8                                        COUNTY OF PIMA
 9   JEFF FARRELL, an adult individual,                  NO. C20201478
10                                          Plaintiff,   DEFENDANT’S ANSWER TO
                                                         PLAINTIFF’S COMPLAINT
11                 v.
                                                         (Assigned to the Honorable Richard E.
12   TARGET STORES, INC., a Minnesota                    Gordon)
     Corporation; JOHN DOES I- X; JANE
13   DOES I-X; ABC PARTNERSHIPS
     I-X and XYZ CORPORATIONS I-X,
14
                                        Defendants.
15
16
                   Defendant Target Stores, Inc. (“Answering Defendant”), by and through
17
     undersigned counsel and for its Answer to Plaintiff’s Complaint, admits, denies and alleges as
18
     follows:
19
                   1.     This Answering Defendant admits the allegations contained in paragraph 1
20
     of Plaintiff’s Complaint.
21
                   2.     In response to paragraph 2 of Plaintiff’s Complaint, the proper party
22
     Defendant should be Target Corporation which is a Minnesota corporation doing business in
23
     Pima County, Arizona. This Answering Defendant denies the remaining allegations contained
24
     in paragraph 2 of Plaintiff’s Complaint.
25


     8397071.1
           Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 17 of 24




 1                 3.     No affirmative response to paragraph 3 of Plaintiff’s Complaint but, to the
 2   extent an affirmative response is required, this Answering Defendant denies same.
 3                 4.     No affirmative response to paragraph 4 of Plaintiff’s Complaint but, to the
 4   extent an affirmative response is required, this Answering Defendant denies same.
 5                 5.     In response to paragraph 5 of Plaintiff’s Complaint, this Answering
 6   Defendant admits that Plaintiff alleges that acts and transactions occurred in Pima County,
 7   Arizona and, therefore, jurisdiction and venue are proper. This Answering Defendant denies
 8   that the acts and transactions occurred as alleged.
 9                 6.     This Answering Defendant admits the allegations contained in paragraph 6
10   of Plaintiff’s Complaint.
11                 7.     This Answering Defendant admits the allegations contained in paragraph 7
12   of Plaintiff’s Complaint.
13                 8.     This Answering Defendant denies the allegations contained in paragraph 8
14   of Plaintiff’s Complaint.
15                 9.     In response to paragraph 9 of Plaintiff’s Complaint, this Answering
16   Defendant admits that Plaintiff was involved in a bicycle accident on June 26, 2018. This
17   Answering Defendant denies the remaining allegations contained in paragraph 9 of Plaintiff’s
18   Complaint.
19                 10.    This Answering Defendant denies the allegations contained in paragraph 10
20   of Plaintiff’s Complaint.
21                 11.    In response to paragraph 11 of Plaintiff’s Complaint, this Answering
22   Defendant admits that Plaintiff was involved in a bicycle accident on June 26, 2018. This
23   Answering Defendant denies the remaining allegations contained in paragraph 11 of Plaintiff’s
24   Complaint.
25                 12.    This Answering Defendant denies the allegations contained in paragraph 12
26   of Plaintiff’s Complaint.


     8397071.1                                        2
           Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 18 of 24




 1                 13.    This Answering Defendant denies the allegations contained in paragraph 13
 2   of Plaintiff’s Complaint.
 3                 14.    This Answering Defendant denies the allegations contained in paragraph 14
 4   of Plaintiff’s Complaint.
 5                 15.    This Answering Defendant denies the allegations contained in paragraph 15
 6   of Plaintiff’s Complaint.
 7                 16.    This Answering Defendant denies the allegations contained in paragraph 16
 8   of Plaintiff’s Complaint.
 9                                             COUNT I
10                                            (Negligence)
11                 17.    In response to paragraph 17 of Plaintiff’s Complaint, this Answering
12   Defendant hereby incorporates its responses to paragraphs 1 through 16 above.
13                 18.    This Answering Defendant denies the allegations contained in paragraph 18
14   of Plaintiff’s Complaint.
15                 19.    This Answering Defendant denies the allegations contained in paragraph 19
16   of Plaintiff’s Complaint.
17                 20.    This Answering Defendant denies the allegations contained in paragraph 20
18   of Plaintiff’s Complaint.
19                 21.    This Answering Defendant denies the allegations contained in paragraph 21
20   of Plaintiff’s Complaint.
21                 22.    This Answering Defendant denies the allegations contained in paragraph 22
22   of Plaintiff’s Complaint.
23                 23.    This Answering Defendant denies the allegations contained in paragraph 23
24   of Plaintiff’s Complaint.
25                 24.    In response to paragraph 24 of Plaintiff’s Complaint, this Answering
26   Defendant admits it owes a duty to its business invitees to warn them of, or remedy,


     8397071.1                                      3
           Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 19 of 24




 1   unreasonably dangerous conditions on the premises. This Answering Defendant does not admit
 2   that Plaintiff was a business invitee at the time and denies the remaining allegations contained in
 3   paragraph 24 of Plaintiff’s Complaint.
 4                 25.    In response to paragraph 25 of Plaintiff’s Complaint, this Answering
 5   Defendant admits it owes a duty to its business invitees to warn them of, or remedy,
 6   unreasonably dangerous conditions on the premises. This Answering Defendant does not admit
 7   that Plaintiff was a business invitee at the time and denies the remaining allegations contained in
 8   paragraph 25 of Plaintiff’s Complaint.
 9                 26.    In response to paragraph 26 of Plaintiff’s Complaint, this Answering
10   Defendant denies there was a dangerous condition on the property at the time. This Answering
11   Defendant denies the remaining allegations contained in paragraph 26 of Plaintiff’s Complaint.
12                 27.    This Answering Defendant denies the allegations contained in paragraph 27
13   of Plaintiff’s Complaint.
14                 28.    This Answering Defendant denies the allegations contained in paragraph 27
15   of Plaintiff’s Complaint.
16                                                COUNT II
17                                            (Premises Liability
18                 29.    In response to paragraph 29 of Plaintiff’s Complaint, this Answering
19   Defendant hereby incorporates its responses to paragraphs 1 through 28 above.
20                 30.    In response to paragraph 30 of Plaintiff’s Complaint, this Answering
21   Defendant denies there was a dangerous condition on the property. This Answering Defendant
22   denies the remaining allegations contained in paragraph 30 of Plaintiff’s Complaint.
23                 31.    In response to paragraph 31 of Plaintiff’s Complaint, this Answering
24   Defendant denies there was a dangerous condition on the property. This Answering Defendant
25   denies the remaining allegations contained in paragraph 31 of Plaintiff’s Complaint.
26


     8397071.1                                         4
           Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 20 of 24




 1                 32.    In response to paragraph 32 of Plaintiff’s Complaint, this Answering
 2   Defendant denies there was a dangerous condition on the property. This Answering Defendant
 3   denies the remaining allegations contained in paragraph 32 of Plaintiff’s Complaint.
 4                 33.    In response to paragraph 33 of Plaintiff’s Complaint, this Answering
 5   Defendant denies there was a dangerous condition on the property. This Answering Defendant
 6   denies the remaining allegations contained in paragraph 33 of Plaintiff’s Complaint.
 7                 34.    This Answering Defendant denies the allegations contained in paragraph 34
 8   of Plaintiff’s Complaint.
 9                                    AFFIRMATIVE DEFENSES
10                 This Answering Defendant asserts the following affirmative defenses:
11                 35.    As and for a separate defense and in the alternative, this Answering
12   Defendant alleges that the Complaint fails to state a claim upon which relief may be granted
13   against this Answering Defendant.
14                 36.    As and for a separate defense and in the alternative, this Answering
15   Defendant alleges that Plaintiff was contributorily negligent and/or that any injuries received by
16   Plaintiff was the result of an intervening/superseding cause or through the negligence of
17   someone other than this Answering Defendant, all of which bars recovery to Plaintiff herein
18   from this Answering Defendant.
19                 37.    As and for a separate defense and in the alternative, this Answering
20   Defendant alleges that Plaintiff was negligent in whole or in part thereby reducing or eliminating
21   any damage owing by this Answering Defendant by way of the doctrine of comparative
22   negligence.
23                 38.    Although this Answering Defendant does not presently have specific facts
24   in support of the remaining defenses, it wishes to put counsel for Plaintiff upon notice that they
25   hereby raise the following defenses which, through subsequent discovery, may indeed be
26


     8397071.1                                       5
           Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 21 of 24




 1   supported by the facts: assumption of risk, statute of limitations, insufficiency of process and
 2   insufficiency of service of process and failure to mitigate damages.
 3                 39.    As and for a separate defense, and in the alternative, this Answering
 4   Defendant alleges that it did not have notice of the allegedly dangerous condition as set forth in
 5   Plaintiff’s Complaint, thereby reducing or eliminating any assessment of fault against this
 6   Answering Defendant.      Additionally, the incident was not the result of an unreasonably
 7   dangerous condition.
 8                 WHEREFORE, having fully answered the Complaint, this Answering Defendant
 9   requests that judgment be entered in its favor as follows:
10                 1.     Dismissing the Complaint;
11                 2.     Awarding this Answering Defendant its taxable costs; and
12                 3.     Awarding this Answering Defendant such other and further relief as this
13   Court deems just and proper.
14                 DATED this 21st day of April 2020.
15                                             JONES, SKELTON & HOCHULI, P.L.C.
16
17                                             By /s/ Jefferson T. Collins
                                                  Jefferson T. Collins
18                                                40 North Central Avenue, Suite 2700
                                                  Phoenix, Arizona 85004
19                                                Attorneys for Defendant Target Stores, Inc.
20
21
22
23
24
25
26


     8397071.1                                        6
           Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 22 of 24




 1   ORIGINAL of the foregoing electronically filed
     this 21st day of April 2020.
 2
     COPY of the foregoing mailed/e-mailed
 3   this 21st day of April 2020, to:
 4   Christopher J. Zachar
     ZACHAR LAW FIRM, P.C.
 5   P. O. Box 47640
     Phoenix, Arizona 85020
 6   Attorneys for Plaintiff
 7   /s/ Kathy Kleinschmidt
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     8397071.1                                    7
           Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 23 of 24
                                                                                          FILED
                                                                                     Gary Harrison
                                                                                 CLERK, SUPERIOR COURT
                                                                                     4/21/2020 11:27:12 AM
                                                                                 BY: ARTHUR ROBLES /S/
                                                                                        DEPUTY




 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-7346
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
     minuteentries@jshfirm.com
 5
     Attorneys for Defendant Target Stores, Inc.
 6                                                                       C20201478
 7                      SUPERIOR COURT OF THE STATE OF ARIZONA
 8                                         COUNTY OF PIMA
 9   JEFF FARRELL, an adult individual,                  NO. C20201478
10                                          Plaintiff,   DEFENDANT’S CERTIFICATE
                                                         REGARDING COMPULSORY
11                v.                                     ARBITRATION
12   TARGET STORES, INC., a Minnesota                    (Assigned to the Honorable Richard E.
     Corporation; JOHN DOES I- X; JANE                   Gordon)
13   DOES I-X; ABC PARTNERSHIPS
     I-X and XYZ CORPORATIONS I-X,
14
                                          Defendants.
15
16
                  Defendant hereby certifies that it agrees with Plaintiff that this matter is not
17
     subject to Compulsory Arbitration.
18
                  DATED this 21st day of April 2020.
19
                                               JONES, SKELTON & HOCHULI, P.L.C.
20
21
                                               By /s/ Jefferson T. Collins
22                                                Jefferson T. Collins
                                                  40 North Central Avenue, Suite 2700
23                                                Phoenix, Arizona 85004
                                                  Attorneys for Defendant Target Stores, Inc.
24
25


     8397106.1
           Case 4:20-cv-00180-SHR-LCK Document 1-3 Filed 04/27/20 Page 24 of 24




 1   ORIGINAL of the foregoing electronically filed
     this 21st day of April 2020.
 2
     COPY of the foregoing mailed/e-mailed
 3   this 21st day of April 2020, to:
 4   Christopher J. Zachar
     ZACHAR LAW FIRM, P.C.
 5   P. O. Box 47640
     Phoenix, Arizona 85020
 6   Attorneys for Plaintiff
 7   /s/ Kathy Kleinschmidt
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     8397106.1                                    2
